Title: To John Adams from William Cranch, 27 February 1823
From: Cranch, William
To: Adams, John


				
					Dr Sir—
					Alexr. D.C. 27th. feb. 1823
				
				I hope you do not think that because I do not often write to you, I do not often think of you; much less that I have forgotten the debt of gratitude I owe. for your No other of my old friends is so often in my thoughts,—indeed you are the only one left of that class of my friends to whom I look’d up with reverence; & I delight in calling to my recollection your venerable form. You seem to me to stand like the granite of your own montains mountains, whose asperities have been smooth’d by the peltings of a thousand storms, & whose heads are cover’d with snow as they stretch towards heaven. Elevated above the political atmosphere, you see the high coruscations of party heat, & the lightnings of the political tempest, playing harmless at your feet. Were I a painter I think I could make a fine picture of it. The patriot gradually rises till he has reached the highest point of the political region, & still impelled by the same spirit of patriotism by which he first began to rise, he is born-above the clouds of faction, and in his ascent to heaven looks back upon his country with a blessing. Such are the visions which float in my mind when I think of you.—I am now an old man myself; yet you was an old man when I was a boy. It would be a great gratification to me to think that I should see you again; but the duties of my office require my daily attention, & I see but little prospect of my ever visiting again my native state. againI do not mix much with the world, but I hear that Mr. J. Q. A’s political friends are rapidly increasing; I hope you may live to see him enjoying the honours he so well deserves.It is not my object to give you any trouble; I shall therefore not expect any reply to this expression of my gratitude, but beg you to accept the assurance of my most sincere attachment & veneration, & to believe me always / with the highest respect, Dr Sir, / your affectionate & obliged / nephew
				
					W. Cranch
				
				
			